Opinion issued October 29, 2015




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-15-00654-CR
                             ———————————
                      IN RE ROBERT K. BOULDS, Relator



             Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Robert K. Boulds, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus, seeking an order directing respondent to perform

his “ministerial duties” relating to relator’s application for a writ of habeas corpus.1

We dismiss relator’s petition for a writ of mandamus.


1
      Relator’s petition identifies the underlying case as Cause No. 996316, The State of
      Texas v. Robert K. Boulds, in the 176th District Court of Harris County, Texas, the
      Honorable Stacey W. Bond presiding.
      Because relator’s petition reflects that he has filed an article 11.07

application for writ of habeas corpus in the trial court, his mandamus petition

relates to a pending post-conviction habeas corpus application involving a final

felony conviction. This Court does not have jurisdiction to grant relator’s requested

relief. Only the Texas Court of Criminal Appeals has jurisdiction in final

post-conviction habeas corpus proceedings. See TEX. CODE CRIM. PROC. ANN. art.

11.07 (West 2015); Padieu v. Ct. App. of Tex., Fifth Dist., 392 S.W.3d 115, 117

(Tex. Crim. App. 2013). Accordingly, any complaints about inaction on matters

relating to relator’s post-conviction application for a writ of habeas corpus must be

brought in the Texas Court of Criminal Appeals. See In re Briscoe, 230 S.W.3d
196, 196 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding) (“Article 11.07

contains no role for the courts of appeals.”); In re McAfee, 53 S.W.3d 715, 717

(Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (noting that “only the

Texas Court of Criminal Appeals has jurisdiction in final post-conviction felony

proceedings”). We have no authority to issue writs of mandamus in criminal law

matters relating to final post-conviction felony proceedings. See In re McAfee, 53
S.W.3d at 718.




                                         2
      Accordingly, we dismiss relator’s application for a writ of mandamus for

want of jurisdiction and dismiss the motion for leave to file as moot.

                                  PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3